       Case 6:16-cv-02261-AA    Document 55    Filed 12/17/20   Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION



KATHLEEN DYER, an individual                            Case No. 6:16-cv-02261-AA
                                                         OPINION AND ORDER
            Plaintiff,

      vs.

SOUTHWEST OREGON COMMUNITY
COLLEGE, a municipal corporation and
CODY YEAGER, personal capacity,

            Defendants.



AIKEN, District Judge:

      In this wrongful discharge of employment case, plaintiff Kathleen Dyer has

brought suit against defendants, Southwest Oregon Community College ("SWOCC"),

a municipal corporation, as well as Cody Yeager, Dean of Career and Technical

Education at SWOCC, in her personal capacity. The Court previously granted in part

and denied in part defendants’ motion for summary judgment. Doc. 33. Plaintiff now

moves for partial summary judgement on her first amendment retaliation claims.

Doc. 42. For the reasons set forth below, the motion is DENIED.

///


Page 1 – OPINION AND ORDER
        Case 6:16-cv-02261-AA     Document 55      Filed 12/17/20   Page 2 of 14




                                   BACKGROUND

      Much of the background of this case has already been discussed and examined

in the Court’s previous Opinion and Order. Doc. 33 at *2-13. As such, the Court

focuses on the facts which are still relevant to the narrow issues in this motion.

      Beginning in December 2014, plaintiff was employed as a full-time criminal

justice instructor at SWOCC. Plaintiff claims that she was terminated by SWOCC

in retaliation for pro bono legal representation of six SWOCC students in a criminal

matter and successful cross-examination of the citing police officers at trial that lead

to the dismissal of the charges against the students based on violations of the Fourth

Amendment.

      On March 8, 2016, Yeager issued a Notice of Concern to plaintiff via email

on a day when plaintiff was out of her office. The Notice elaborated two complaints

against plaintiff: (1) use of foul language, and (2) plaintiff's telephone call to Paul

Frasier, an adjunct instructor at SWOCC and the Coos County District Attorney,

regarding a student who had come to plaintiff looking for help navigating his criminal

charges. According to Frasier, plaintiff called him multiple times and left voicemails

asking him to “look into a case involving one of her students.” Reese Dec. Ex. 5.

Frasier interpreted the plaintiff's phone calls as requests to intervene in the student’s

criminal case. Plaintiff also called Chris Chapanar, another adjunct criminal justice

instructor and a Coos Bay Police Department Captain, to ask him if criminal charges

had been filed.




Page 2 – OPINION AND ORDER
        Case 6:16-cv-02261-AA   Document 55     Filed 12/17/20   Page 3 of 14




       Later in March 2016, plaintiff attended a scheduled meeting regarding the

Notice of with Yeager and SWOCC HR Director Matt Gilroy. When plaintiff learned

that Frasier had submitted the complaints about her, she stated that Frasier held a

personal vendetta against her and was attempting to get her fired because he did not

like being assigned the classes he currently taught and he wanted her job as the

SWOCC's sole full-time criminal justice professor. Id at Ex. 8; Ex 12, 2; Ex. 13, 1.

Plaintiff reiterated her belief that Frasier wanted her job in an email to the

administration a month later stating, “[s]o why would Mr. Frasier accuse me of such

serious allegations? The bottom line is that he wants my job.” Id. Ex. 12, 2. Yeager

disagreed and was allegedly concerned about plaintiff's statements given the

importance of full-time faculty having good working relationships with part-time

faculty. Id. at Ex. 13, 1.

       The day after the meeting, Gilroy sent an email to plaintiff in which he

mentioned her comments that Frasier had a personal vendetta against her. Gilroy

reminded plaintiff to treat all part-time faculty members fairly and equally. Yeager

sent an email to the administration at the SWOCC recapping the meeting and

expressing her concern that plaintiff was hostile regarding the issues identified by

Yeager. In that email, Yeager stated that she had tried to discuss inappropriate

remarks that plaintiff had made about Frasier’s religious beliefs. Id. Apparently,

these remarks allegedly continued. In an August email to Yeager, Frasier mentions

another comment that plaintiff made about his religion when plaintiff disparagingly

referred to Frasier as a “good Mormon boy”. Fagan Decl. Ex. 10, 23.



Page 3 – OPINION AND ORDER
        Case 6:16-cv-02261-AA     Document 55     Filed 12/17/20   Page 4 of 14




       On May 24, 2016, SWOCC President Patricia Scott had a meeting with Frasier,

Chapanar, and a police chief. Reese Decl. Ex. 1, 3. During this meeting the three

men expressed their concerns about the plaintiff’s “ability to build relationship[s]”

especially with the advisory committee members. Id. at 4-5. Frasier, Chapanar, and

the police chief made it clear to President Scott that “they were not going to be

interested in working with the college in the future if [it] continued to employ her…”

Id. at 7-8.

       Plaintiff received a Notice of Investigatory Meeting from HR Director Gilroy,

on June 3, 2016 alerting plaintiff that SWOCC was considering dismissing her from

her position. Id. Ex. 19, 1. The letter stated that “[t]he basis of this proposed action

stems from the College's concerns regarding your violation of College directives and

unprofessional conduct in violation of the College's Code of Conduct.” Id. The letter

further announced a “due process, pre-termination meeting” scheduled for June 7.

Id. Plaintiff attended the pre-termination hearing on June 7, as scheduled.

       On June 7, 2016 plaintiff received a Notice of Termination. The Notice of

Termination alleged two counts upon which plaintiff’s termination was based. First,

the Notice alleged insubordination pertaining to plaintiff’s representation of the six

SWOCC students. Second, the Notice alleged plaintiff made an unauthorized use of

employment time and SWOCC resources when she called Frasier from her SWOCC

office phone in February 2016 during work hours regarding a student who had

approached her about legal representation. Id. As part of the second count, the

Notice also alleged that



Page 4 – OPINION AND ORDER
       Case 6:16-cv-02261-AA      Document 55     Filed 12/17/20   Page 5 of 14




      in addition to your phone message to Paul Frasier, Chris Chapanar, a
      Coos County Police Captain and part-time instructor expressed concern
      over a similar phone call that you made to him… Both Mr. Frasier and
      Mr. Chapanar felt that these respective phone calls by you were
      inappropriate, as you work with them in your capacity as an instructor
      at this College… Additionally, these phone calls have led to a
      deterioration of relationships with local law enforcement agencies and
      with part-time faculty members.

Fagan Decl. Ex. 3, 33; Reese Decl. Ex. 4, 2. Additionally, the Notice also specified

that “the College has determined that your conduct demonstrates a continued pattern

of unprofessional conduct, at times in violation of specific directive from your

supervisors.” Id.

      Plaintiff subsequently filed the present complaint.       Defendants moved for

partial summary judgment against plaintiff’s claims Eight through Twelve. The

Court denied defendant's motion for summary judgment in part, as to the plaintiff's

First Amendment retaliation claims, and granted in part as to plaintiff's Fourteenth

Amendment property interest violation claim. The Court also ruled that plaintiff’s

eighth claims for relief, First Amendment Retaliation based on freedom of speech and

tenth claim for relief, Frist Amendment Retaliation based on freedom of association

should be analyzed as a single hybrid claim. Plaintiff voluntarily dismissed claims

Nine and Twelve. After parties were unable to come to a mutual resolution of this

case, plaintiff was granted leave to file the present motion.

                                LEGAL STANDARD

      Summary judgment is appropriate if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The moving party has the burden of establishing the absence of a genuine


Page 5 – OPINION AND ORDER
       Case 6:16-cv-02261-AA      Document 55     Filed 12/17/20   Page 6 of 14




issue of material fact. Id.; Celotex Corp. v. Cartrett, 477 U.S. 317, 323 (1986). Once

the initial burden is satisfied, the burden shifts to the nonmoving party to

demonstrate through the production of probative evidence that there remains an

issue of fact to be tried. Id. The nonmoving party must set forth specific facts showing

that there is a genuine issue for trial by citing particular parts of materials in the

record. FRCP 56(c).    “Summary judgment is inappropriate if reasonable jurors,

drawing all inferences in favor of the nonmoving party, could return a verdict in the

nonmoving parties favor.” Diaz v. Eagle Produce Ltd. P'ship, 521 F.3d 1201, 1207

(9th Cir. 2008).   Therefore, where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is no genuine issue for

trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                    DISCUSSION
      Plaintiff brings several claims against defendants, alleging retaliation for and

violation of her constitutional rights pursuant to 42 U.S.C. § 1983. Defendants do

not challenge that they acted under color of state law in terminating plaintiff’s

employment.

      Plaintiff moves for summary judgment as to her hybrid First Amendment

retaliation claims, arguing that: (I) plaintiff’s termination was not motivated by

legitimate administrative interests, and even if it was, that SWOCC’s legitimate

administrative interests do not outweigh plaintiff’s First Amendment rights and (II)

that SWOCC would not have terminated her even absent her protected speech.




Page 6 – OPINION AND ORDER
        Case 6:16-cv-02261-AA      Document 55    Filed 12/17/20   Page 7 of 14




      In determining whether a public employee has suffered retaliation for

asserting her First Amendment rights, courts must determine (1) whether the

plaintiff spoke on a matter of public concern; (2) whether the plaintiff spoke as a

private citizen or public employee; (3) whether the plaintiff’s protected speech was a

substantial or motivating factor in the adverse employment action; (4) whether the

state had an adequate justification for treating the employee differently from other

members of the general public; and (5) whether the state would have taken the

adverse employment action even absent the protected speech. Eng v. Cooley, 552 F.3d

1062, 1070 (9th Cir. 2009). Step four is a “mixed question of law and fact” and step

five is purely a question of fact. Id. at 1071.

      The Court has already found that plaintiff has satisfied step one, two, and

three of the Eng analysis. Doc. 33. Defendants acknowledge the Court’s previous

ruling but maintain their positions from the previous summary judgment motion. In

so far as they incorporate previous arguments regarding the first three Eng factors,

the Court relies on the reasoning set forth in its previous order. In considering

plaintiff’s motion, the Court, like defendants, shall focus on the remaining two factors

in dispute: step four, the adequate justification balancing test, and step five, the but-

for causation analysis.

I.    Adequate Justification

      The fourth step is the heart of the First Amendment retaliation analysis and

represents the Pickering balancing test in application. At this step, the burden shifts

to an employer defendant, and courts must determine whether the public employer



Page 7 – OPINION AND ORDER
        Case 6:16-cv-02261-AA       Document 55     Filed 12/17/20    Page 8 of 14




had an adequate justification for treating the employee differently from other

members of the public. Eng, 552 F.3d at 1071-72; Garcetti v. Cabellos, 547 U.S. 410,

418 (2006). Thus, the crucial question is whether the public employer's “legitimate

administrative interests outweigh the employee's First Amendment rights.” Thomas

v. City of Beaverton, 379 F.3d 802, 808 (9th Cir. 2004).

       The Supreme Court has observed that, public employers have a legitimate

“interest in the effective and efficient fulfillment of its responsibilities to the public.”

Connick v. Myers, 461 U.S. 138, 150 (noting that “’the Government, as an employer,

must have wide discretion and control over the management of its personnel and

internal affairs’” (quoting Arnett v. Kennedy, 416 U.S. 134, 168 (1974)). “When close

working relationships are essential to fulfilling public responsibilities, a wide degree

of deference to the employer's judgment is appropriate.” Id. at 151. Though “[a]

government entity has broader discretion to restrict speech when it acts in its role as

employer [than when it acts in its role as a sovereign] ... the restriction it imposes

must be directed at speech that has some potential to affect the entity's operations.”

Garcetti, 547 U.S. at 418. “So long as employees are speaking as citizens about an

issue of public concern, they must face only those speech restrictions that are

necessary for their employers to operate efficiently and effectively.” Id.

       At the same time, the Supreme Court has observed that, "The First

Amendment limits the ability of a public employer to leverage the employment

relationship to restrict, incidentally or intentionally, the liberties employees enjoy in

their capacities as private citizens." Garcetti, 547 U.S. at 418. The Court has further



Page 8 – OPINION AND ORDER
        Case 6:16-cv-02261-AA     Document 55      Filed 12/17/20   Page 9 of 14




explained that the value of public employees’ expression reaches beyond the

individual rights of a speaker, to the benefits that accrue to society at large when well

informed public employees participate in civic processes and dialogue. Id. at 419.

Thus, it is the courts’ “responsibility is to ensure that citizens are not deprived of

fundamental rights by virtue of working for the government.” Connick, 461 U.S. at

147.

       The Ninth Circuit has articulated that “[a] state's burden in justifying a

decision to discharge an employee varies depending upon the nature of the employee's

expression.” Rendish v. City of Tacoma, 123 F.3d 1216, 1224 (9th Cir. 1997).

       Application of this balancing test entails a factual inquiry into such
       matters as whether the speech (i) impairs discipline or control by
       superiors, (ii) disrupts coworker relations, (iii) erodes a close working
       relationship premised on personal loyalty and confidentiality, (iv)
       interferes with the speaker's performance of her or his duties, or (v)
       obstructs the routine operation of the office.

Hyland, 972 F.2d at 1139 (citations omitted). A disruption purportedly caused by an

employee's speech must be “actual, material and substantial,” not "imagined.” Id. at

1140; Moran v. Washington, 147 F.3d 839, 846 (9th Cir. 1998). However, “reasonable

predictions of disruption’ are sufficient” bases upon which public employers may

remove employees. Brewster v. Bd. of Educ., 149 F.3d 971, 979 (quoting Waters v.

Churchill, 511 U.S. 661 (1994) (plurality opinion)). The Supreme Court has further

“caution[ed] that a stronger showing may be necessary if the employee's speech more

substantially involved matters of public concern.” Connick, 461 U.S. at 152.

       In their motion for summary judgment, defendants asserted that plaintiff’s

First Amendment rights were outweighed by SWOCC's interest in maintaining a


Page 9 – OPINION AND ORDER
       Case 6:16-cv-02261-AA     Document 55     Filed 12/17/20   Page 10 of 14




cooperative relationship with the local criminal justice community. Defs.’ Mot. Part.

Summ. J. at 10.     Defendants alleged that plaintiff’s representation of SWOCC

students disrupted a close working relationship between law enforcement and

SWOCC and jeopardized the trust between the College’s Criminal Justice program

and the local law enforcement agencies. Id. The Court held that defendants had not

met their burden in establishing that the the relationship between SWOCC and the

local enforcement community was not the type of close internal working relationship

referred to in Hyland.

      In response to plaintiff’s motion for summary judgment, defendants contend

that plaintiff’s representation of SWOCC students was outweighed by SWOCC’s

interests in maintaining harmonious co-worker relationships with the criminal

justice adjunct professors and a cooperative relationship with local community

partners. Defendants allege that plaintiff’s speech and association disrupted co-

worker relations, eroded a close working relationship premised in personal loyalty

and confidentiality, and interfered with plaintiff’s performance of her duties.

       Plaintiff argues that her relationship with adjunct professors Frasier and

Chapanar did not amount to a co-worker relationship. Further, plaintiff contends

that even if her relationship with adjunct faculty did qualify, her representation

failed to rise to the level of “disruption” because it was not targeted at the adjunct

professors and because the relationships were strained months before her

representation. The Court finds no support for plaintiff’s first contention. While it

may be true that most First Amendment retaliation cases involve speech directed at



Page 10 – OPINION AND ORDER
       Case 6:16-cv-02261-AA     Document 55     Filed 12/17/20   Page 11 of 14




a co-worker, no rule limits the application of Pickering only to speech directed at co-

workers.

      The current record is unclear about the extent of plaintiff’s working

relationship with the other adjunct professors and faculty in SWOCC’s criminal

justice program.   Furthermore, there is no explanation of plaintiff’s duties as a

criminal justice instructor beyond her general responsibilities of creating an advisory

committee, updating curriculum, advising students, and working with part-time

faculty. Defendants argue that plaintiff’s colleagues had expressed concerns about

her prior phone calls to them regarding the charges against the students plaintiff

represented. They apparently viewed this as plaintiff asking for favors based on their

professional relationship. Indeed, after the trial and subsequent “chief meeting”

where the trial was discussed, both adjunct instructors informed President Scott that

they would not continue working for SWOCC if plaintiff was employed there. Plaintiff

essentially argues that these actions were retaliatory after her clients prevailed at

trial. She notes that here calls prior to the trial were merely meant to gather

information. However, at a minimum, this is an issue of disputed fact. Accordingly,

the Court cannot rule as a matter of law on this step of the Eng analysis. Rather, the

record would benefit from further development to aid a fact-finder in making a final

determination.

II.   But-For Causation

      When a public employer fails to demonstrate an adequate justification

outweighing an employee's First Amendment rights, courts engage in the fifth and



Page 11 – OPINION AND ORDER
       Case 6:16-cv-02261-AA      Document 55     Filed 12/17/20    Page 12 of 14




final step of the free speech retaliation analysis. Eng, 552 F.3d at 1072. The inquiry

at this step is whether a public employer would have taken the adverse employment

action against a plaintiff-employee even absent the protected speech; in other words,

a public employer “may avoid liability by showing that the employee's protected

speech was not a but-for cause of the adverse employment action.” Id. citing Mt.

Healthy City School Dist. Ed. of Educ. v. Doyle, 429 U.S. 274, 287 (1977). This

determination is a question of fact. Eng, 552 F.3d at 1072.

      The step-five inquiry is related to the inquiry at step three, which asks whether

a plaintiff employee’s protected speech was a substantial or motivating factor in the

adverse employment action. Id. The step-five inquiry is distinct in that a fact finder

must determine whether the adverse employment action was also based on speech

that was not protected and whether the employer would have taken the same action

based purely on that unprotected speech.         Id.   (citing Knickerbocker v. City of

Stockton, 81 F.3d 907, 911 (9th Cir. 1996)).

      Defendants contend that plaintiff would have been terminated for reasons

other than her protected speech. In addition to her representation of the six SWOCC

students, the Notice of Termination plaintiff received also cited a phone call made to

Frasier and “a continued pattern of unprofessional conduct” as reasons for her

termination. Reese Decl. Ex. 4, 1-2. In two separate emails from Frasier to Yeager,

Frasier stated his concerns about plaintiff calling him or leaving voicemails asking

Frasier to “look into a case involving one of her students.” Id. at Ex. 5 (doc. 47 at 47);

see also Ex. 7. In a different email, Frasier mentions that another adjunct professor,



Page 12 – OPINION AND ORDER
       Case 6:16-cv-02261-AA     Document 55      Filed 12/17/20   Page 13 of 14




Chapanar, had also received phone calls from plaintiff asking Chapanar to “intervene

in the case.” Id. at Ex. 6. SWOCC felt that these phone calls were inappropriate, and

in violation of SWOCC’s standards and policies.

       Defendants further argue that not only did the phone calls violate SWOCC

policy, they also “led to a deterioration of relationships with … part time faculty

members.” Id. at Ex. 4, 1-2. Defendants also contend that plaintiff would have been

terminated regardless of her speech because of her inability to foster professional

relationships with other faculty members, specifically with adjunct criminal justice

professors Frasier and Chapanar, as well as her continued use of foul language. Id.

at Ex. 1, 3-4.

       Both professors articulated to President Scott that they could no longer work

with plaintiff, or with the college if the plaintiff remained.     Id. at 7-8.     Scott’s

testimony suggests that the professors’ refusal to work with plaintiff was motivated

by plaintiff’s phone calls, in addition to her representation of SWOCC students.

However, even disregarding Scott’s deposition testimony, there is other evidence in

the record which could support SWOCC’s termination of plaintiff because of her

inability to foster a professional relationship with Frasier and others.

       In emails from plaintiff to her supervisors, plaintiff admits that she had a

hostile relationship with Frasier, stating that Frasier lied about plaintiff’s

inappropriate phone calls in an attempt to secure plaintiff’s job. Id.      Ex. 12, 2.

Further, Frasier complained in an email to Yeager that plaintiff had made

inappropriate remarks about Frasier’s religion.      Yeager also mentions plaintiff’s



Page 13 – OPINION AND ORDER
       Case 6:16-cv-02261-AA    Document 55     Filed 12/17/20   Page 14 of 14




adverse relationship with Frasier and plaintiff’s inappropriate religious comments in

an email.

      Construing all facts in favor of defendants, a factfinder could determine that

plaintiff’s termination was based on reasons other than speech that was protected by

the First Amendment. An employer, even a government employer, may terminate an

employee who cannot foster or maintain professional relationships with co-workers.

See Brewster v. Bd. of Educ., 149 F.3d at 981-982; Connick, 461 U.S. at 151.

Accordingly, the Court finds that there are genuine issues of material fact as to

whether SWOCC would have taken adverse employment action against plaintiff but

for plaintiff’s representation of SWOCC students.

                                  CONCLUSION

      For the reasons set forth herein, plaintiff’s motion for partial summary

judgment (Doc. 42) is DENIED.

      IT IS SO ORDERED.

      Dated this 17th
                 ____ day of December, 2020.



                                       /s/Ann Aiken
                               ___________________________
                                       Ann Aiken
                               United States District Judge




Page 14 – OPINION AND ORDER
